Name: Commission Regulation (EC) No 681/1999 of 29 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities30. 3. 1999 L 86/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 681/1999 of 29 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 30 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 30. 3. 1999L 86/2 ANNEX to the Commission Regulation of 29 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 66,4 204 45,8 212 44,2 999 52,1 0707 00 05 052 117,6 068 110,5 999 114,0 0709 10 00 220 209,7 999 209,7 0709 90 70 052 96,9 204 157,1 999 127,0 0805 10 10, 0805 10 30, 0805 10 50 052 38,2 204 43,7 212 46,8 220 38,2 600 73,1 624 49,1 999 48,2 0805 30 10 052 37,8 600 81,9 999 59,9 0808 10 20, 0808 10 50, 0808 10 90 039 106,2 388 84,7 400 80,1 404 75,4 508 84,2 512 81,4 524 68,3 528 70,8 720 82,5 999 81,5 0808 20 50 388 62,0 400 79,8 512 62,2 528 65,5 624 74,4 720 69,3 999 68,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.